Citation Nr: 1743625	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-34 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Service connection for chronic obstructive pulmonary disease (COPD).

2.  Service connection for esophageal cancer.

3.  Service connection for prostate cancer.

4.  Service connection for hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION
The Veteran served on active duty from March 1955 to March 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran presented sworn testimony at a hearing before the undersigned in August 2017.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The only probative evidence of record indicates that the Veteran's COPD is related to his in-service exposure to asbestos.  

2.  The only probative evidence of record indicates that the Veteran's esophageal cancer is related to his in-service exposure to asbestos.  

3.  The only probative evidence of record indicates that the Veteran's prostate cancer is related to his in-service exposure to asbestos.  

4.  The Veteran's bilateral hearing loss had onset during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for esophageal cancer have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for Veteran's prostate cancer have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board grants entitlement to service-connection for COPD, esophageal cancer, and prostate cancer as the only competent evidence of record indicates that these disabilities are related to in-service exposure to asbestos.  Additionally, the Board grants entitlement to service-connection for bilateral hearing loss as the most probative evidence of record indicates that this disability had its onset in service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

First, with respect to hearing loss, the Board notes that there is no dispute that the Veteran has a valid diagnosis of hearing loss as required under 38 C.F.R. § 3.385.  The only issue for the Board is whether the Veteran's hearing loss is related to his service.  In that regard, the Veteran underwent a VA examination in June 2014 where the examiner opined that the Veteran's bilateral hearing loss was not due to the noise exposure the Veteran experienced in service and that it was more likely due to post-service occupational exposure.  At his hearing, the Veteran testified that he observed hearing loss while in service, though noted that it has only recently gotten particularly bad, and further testified that he spent most of his career working a desk job in the vehicle service industry.  See Hrg. Tr. 3-4.  The Veteran is competent to report regarding the symptoms he experienced during and post service and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board appreciates the examiner's opinion, it finds it inadequate because the reasoning behind the negative nexus statement is not adequately reconciled with the Veteran's actual duties post service.  The examiner does not explain while in-service noise exposure is not responsible for hearing loss, but post-service clerical work is.  Accordingly, the Board grants entitlement to service-connection for bilateral hearing loss as the most probative evidence of record indicates that the Veteran's bilateral hearing loss had its onset in service.  

There is similarly no dispute that the Veteran has COPD as well as esophageal and prostate cancer.  The only issue is whether these disabilities are related to an in-service event.  In that regard the Board notes the RO failed to obtain any medical examinations for these disabilities.  The sparse evidence of record includes are private medical records and VA records confirming the disabilities and asbestos exposure.  The only evidence specifically addressing a link to service are lay statements from the hearing conveying a positive nexus statement from the Veteran's private physicians who indicated that the Veteran's COPD and cancers were caused by exposure to substances like asbestos while in service.  See Hrg. Tr. 6-7.  Lay evidence may be competent to establish etiology if a layperson is reporting contemporaneous medical diagnosis and information.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the only evidence of record supports a grant, and the Board does not wish to remand for negative development, the Board finds that the requirements for entitlement to service-connection for COPD, esophageal cancer, and prostate cancer have been met.  


ORDER

Entitlement to service-connection for COPD is granted. 

Entitlement to service-connection for esophageal cancer is granted. 

Entitlement to service-connection for prostate cancer is granted. 

Entitlement to service-connection for bilateral hearing loss is granted.  



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


